DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/19/22 have been fully considered but they are not fully persuasive. The amendments and arguments with respect to claims 9, 11-16, 18-20 are persuasive however the amendments and arguments with respect to claims 1-3 and 5-17 are rejected as  Schuessler et al. 2011/0046729 in view of Quiros et al. 2019/0142574 as described below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    286
    458
    media_image1.png
    Greyscale



Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schuessler et al. 2011/0046729 in view of Quiros et al. 2019/0142574.
Schuessler et al. discloses a breast implant (20) formed from a biocompatible material with an anterior side extending from a first end to a second end and having a first arc-shaped profile, the first arc-shaped profile [0022] defining a first projection at a first apex (see figure area 30); a posterior side extending from a first end to a second end and having a second arc-shaped profile, the second arc-shaped profile [0022]  defining a second projection similar to the first projection at a second apex (42); and a dividing plane corresponding to an equator of the implant separating the anterior side from the posterior side (see mark-up supra); wherein the anterior side and posterior side form a shell; the shell including at least a first and second later of material and a diffusion barrier layer (see [0017; 0024; 0040]); and further discloses round [0024], oval (see claim 11) and teardrop [0026] shapes.
However Schuessler et al. does not specify that at least one first layer formed from at least one first material: and a second layer arranged as an innermost layer of the shell formed from a second material: wherein the at least one first material is different from the second material. 
Quiros et al. 2019/0142574 teaches a breast implant with a shell 102 that comprises multiple layers, each layer may have the same or different compositions (which equates to different materials) and/or elasticity characteristics (see [0052].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of  Schuessler et al. and manufacture the layers from different materials because both envision the use of polymers and by varying the materials aid in varying the thicknesses of the layers for a reinforced perimeter.

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schuessler et al. 2011/0046729 in view of Quiros et al. 2019/0142574.


Allowable Subject Matter  

Claims 9, 11-16, 18-20 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        October 26, 2022